

115 S3583 IS: Innovations in Mentoring, Training, and Apprenticeships Act
U.S. Senate
2018-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3583IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the National Science Foundation to provide grants for research about STEM education
			 approaches and the STEM-related workforce, and for other purposes.
	
 1.Short titleThis Act may be cited as the Innovations in Mentoring, Training, and Apprenticeships Act. 2.FindingsCongress finds the following:
 (1)To remain competitive in the global economy, foster greater innovation, and provide a foundation for shared prosperity, the United States needs a workforce with the right mix of skills to meet the diverse needs of the economy.
 (2)Evidence indicates that the returns on investments in technical skills in the labor market are strong when students successfully complete their training and gain credentials sought by employers.
 (3)The responsibility for developing and sustaining a skilled technical workforce is fragmented across many groups, including educators; students; workers; employers; Federal, State, and local governments; labor organizations; and civic associations. Such groups need to be able to coordinate and cooperate successfully with each other.
 (4)Coordination among students, community colleges, secondary and postsecondary institutions, and employers would improve educational outcomes.
 (5)Promising experiments currently underway may guide innovation and reform, but scalability of some of those experiments has not yet been tested.
 (6)Evidence suggests that integration of academic education, technical training, and hands-on work experience improves outcomes and return on investment for students in secondary and postsecondary education and for skilled technical workers in different career stages.
 (7)Outcomes show that mentoring can increase STEM student engagement and the rate of completion of STEM postsecondary degrees.
			3.National Science Foundation STEM innovation and apprenticeship grants
 (a)EstablishmentThe Director of the National Science Foundation (referred to in this Act as the Director) shall award competitive grants to eligible applicants in accordance with this section.
 (b)CoordinationIn carrying out this section, the Director shall consult and cooperate with the programs and policies of other relevant Federal agencies to avoid duplication with, and enhance the effectiveness of, the provision of grants under this section.
			(c)Grants for associate degree programs in STEM fields
 (1)In generalThe Director shall award competitive grants to community colleges to develop or improve associate degree and certificate programs in STEM fields in which there is significant workforce demand in the region of the community college receiving the award and a need to strengthen the global competitiveness of affected companies.
 (2)ApplicationIn considering applications for grants under paragraph (1), the Director shall consider— (A)applicants that consist of a partnership between the applying community college and individual employers or an employer consortia, and may include a university or other organization with demonstrated expertise in academic program development;
 (B)applications that demonstrate current and future workforce demand in occupations directly related to the proposed associate degree or certificate program;
 (C)applications that include commitments by the partnering employers or employer consortia to offer apprenticeships, internships, or other applied learning opportunities to students enrolled in the proposed associate degree program; and
 (D)applications that include outreach plans and goals for recruiting and enrolling women and other historically underrepresented individuals in STEM studies and careers in the proposed associate degree program.
					(d)Grants for STEM degree applied learning opportunities
 (1)In generalThe Director shall award competitive grants to universities partnering with employers or employer consortia that commit to offering apprenticeships, internships, research opportunities, or applied learning experiences to enrolled university students in identified 4-year STEM degree programs.
 (2)ApplicationIn considering applications for grants under paragraph (1), the Director shall consider— (A)applicants that consist of a partnership between—
 (i)the applying university; and (ii)individual employers or an employer consortia;
 (B)applications that demonstrate current and future workforce demand in occupations directly related to selected STEM fields; and
 (C)applications that include outreach plans and goals for recruiting and enrolling women and other populations historically underrepresented in STEM.
					(e)Grants for computer-Based and online STEM education courses
 (1)In generalThe Director shall award competitive grants to institutions of higher education or nonprofit organizations to conduct research on student outcomes and determine best practices and scalability of computer-based and online courses for technical skills training.
 (2)Research areasThe research areas eligible for funding under this subsection may include— (A)postsecondary courses for technical training for STEM occupations;
 (B)improving high-school level vocational training in STEM subjects; (C)encouraging and sustaining interest and achievement levels in STEM subjects among women and other populations historically underrepresented in STEM studies and careers; and
 (D)combining computer-based and online STEM education and training with traditional mentoring and other mentoring arrangements, apprenticeships, internships, and other applied learning opportunities.
					4.Research on efficiency of skilled technical labor markets
 (a)Efficiency of skilled technical labor marketsThe Directorate of Social, Behavioral & Economic Sciences of the National Science Foundation, in coordination with the Secretary of Labor, shall support research that improves the efficiency of skilled technical labor markets in the United States, including research on labor market analysis innovations, data and information sciences, electronic information tools and methodologies, and metrics.
			(b)Comparison of United States workforce
 (1)ResearchThe National Science Foundation shall commission research that compares and contrasts skilled technical workforce development between the United States and other developed countries, including the diversity of skilled technical and professional workforces, to the extent feasible.
 (2)ReportNot later than 3 years after the date of enactment of this Act, the Director shall submit to Congress a report on the results of the study under paragraph (1).
				(c)Skilled technical workforce
 (1)ReviewThe National Center for Science and Engineering Statistics of the National Science Foundation shall consult and coordinate with other relevant Federal statistical agencies to explore the feasibility of expanding its surveys to include the collection of objective data on the skilled technical workforce.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Director shall submit to Congress a report containing the progress made in expanding the National Center for Science and Engineering Statistics surveys to include the skilled technical workforce. Such report shall include a plan for multi-agency collaboration in order to effect data collection and reporting of data on the skilled technical workforce.
				5.Evaluation and report
			(a)Evaluation
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Director shall evaluate the grants and programs provided under this Act.
 (2)RequirementsIn conducting the evaluation under paragraph (1), the Director shall use a common set of benchmarks and assessment tools to identify best practices and materials developed or demonstrated by the research conducted pursuant to such grants and programs.
 (b)Report on evaluationsNot later than 180 days after the completion of the evaluation under subsection (a), the Director shall submit to Congress and make widely available to the public a report that includes—
 (1)the results of the evaluation; and (2)any recommendations for administrative and legislative action that could optimize the effectiveness of the grants and programs under this Act.
 (c)ConsultationIn carrying out this section, the Director shall consult the programs and policies of other relevant Federal agencies to avoid duplication with, and enhance the effectiveness of, the grants and programs under this Act.
 6.DefinitionsIn this Act: (1)STEMThe term STEM means science, technology, engineering, and mathematics, including computer science.
 (2)Community collegeThe term community college has the meaning given the term junior or community college in section 312 of the Higher Education Act of 1965 (20 U.S.C. 1058). (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (4)RegionThe term region means a labor market area, as such term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (5)Skilled technical workforceThe term skilled technical workforce means workers with high school diplomas and 2-year technical training or certifications who employ significant levels of STEM knowledge in their jobs.
 (6)UniversityThe term university means a 4-year institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).